PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Herzog et al. 
Application No. 16/290,942
Filed: March 3, 2019
For: METHOD FOR PRODUCING A THREE-DIMENSIONAL COMPONENT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed June 13, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed February 1, 2021. The issue fee was timely paid on May 3, 2021. Accordingly, the application became abandoned on May 4, 2021. A Notice of Abandonment was mailed on May 19, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

The Office acknowledges receipt of the inventor’s oath or declaration for joint inventors Jean Pierre Kruth and Tom Craeghs, filed on June 13, 2022. However, the Substitute Statement in Lieu of an Oath or Declaration for joint inventor Sebastian Berumen, filed on April 29, 2021, has been deemed improper. Specifically, the substitute statement for the first applicant, Concept Laser GMBH, is not acceptable as the complete residence (city of residence omitted) and the mailing address of the signer has not been provided in an Application Data Sheet (ADS). The substitute statement for the second applicant, Katholieke Universiteit Leuven, is also not acceptable as the mailing address of the signer is not provided in an ADS. See 37 CFR 1.64(b)(2). Thus, a renewed petition under 37 CFR 1.137(a) should be submitted with Substitute Statements from the two applicants, for joint inventor Sebastian Berumen. 

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	J. Rhoades White, Jr. 
75 Beattie Place, Suite 1100 
Greenville, SC 29601


    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).